3 U.S. 486 (____)
3 Dall. 486
M`KEE'S Lessee
versus
PFOUT.
Supreme Court of United States.

*488 The general question submitted to the Court, was  whether a conveyance in fee, by a tenant by the curtesy, is not a forfeiture of his estate? And it was argued by Ingersoll, for the Lessor of the Plaintiff, and by Duncan and C. Smith, for the Defendant.
*489 The court stopped Ingersoll, when he was about to reply, and delivered their opinion as follows.
M`KEAN, Chief Justice.
We entertain no doubt on the present question. The Legislature has, at various periods, and on a variety of subjects, departed from feudal ceremonies and principles, in relation to the transfer and descent of property: but, in the present instance, the act of Assembly meant only to give to a grant of lands, a greater effect upon the estate, on recording the deed, than could previously have been enjoyed, without livery of seizen: It never contemplated that circumstance, as an instrument to work a forfeiture, on the common law doctrine of alienation by tenant for life, or years.
SHIPPEN, Justice.
From the words of the act of Assembly, it is plain, I think, that the Legislature did not mean to work the forfeiture of a particular estate, by the provision for recording deeds. In allowing to deeds recorded the same force and effect, as feoffments with livery, the intention is expressly restricted *490 to "giving possession and seisen, and making good the title and assurance of lands, tenements, and hereditaments." It is, therefore, merely a facility and benefit extended to the grantee.
YEATES and SMITH, Justices, concurred.
JUDGMENT for the Plaintiff.